                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )          No. 3:14-CR-103
                                                )          REEVES/GUYTON
 NAOMI JEAN JUSTICE                             )

                               MEMORANDUM AND ORDER

           Before the Court is Naomi Jean Justice’s pro se motion for release from custody [D.

 62]. For the reasons that follow, Ms. Justice’s motion is DENIED.

      I.      Background

           On June 22, 2016, this Court sentenced Ms. Justice to a term of imprisonment of

 180 months, followed by a 15-year supervised release term, for using a pre-pubescent

 minor to engage in sexually explicit conduct for production of a visual depiction, in

 violation of 18 U.S.C. §§ 2251(a), (e).

           On May 1, 2020, Ms. Justice filed the motion now before the Court. In the motion,

 Ms. Justice asks the Court to release her to home confinement due to the COVID-19

 pandemic, citing her family circumstances, medical circumstances, and good conduct

 while incarcerated. Ms. Justice does not identify any legal basis for the relief she seeks or

 provide any evidence to support her factual assertions.

           On May 18, 2020, the government responded in opposition, arguing that the Court

 does not have the authority to grant release. [D. 63]. Specifically, the government argues

 that 18 U.S.C. § 3582(c)(1)(A) contains exhaustion requirements that, if unmet, present a




Case 3:14-cr-00103-PLR-HBG Document 64 Filed 05/27/20 Page 1 of 5 PageID #: 523
 jurisdictional barrier to this Court’s adjudication of the motion.       Alternatively, the

 government argues that, even if the exhaustion requirement is not jurisdictional, it is a

 mandatory claim-processing rule that must be enforced. Lastly, the government notes that

 the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-

 136, 134 Stat. 281 (2020) confers no authority on courts to order home confinement and

 directs the Bureau of Prisons to make individual confinement determinations.

    II.      Analysis

          A district court may only amend a final judgment when Congress has given it

 authority to do so by statute. United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013).

 Courts are receiving release requests under two distinct statutory “mechanisms” during the

 current pandemic—the Coronavirus Aid, Relief, and Economic Security Act (“CARES

 Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), and what is often referred to as the

 “compassionate release” framework set forth in 18 U.S.C. § 3582(c)(1)(A). Here, as Ms.

 Justice has not identified a legal basis for her motion, the Court will review her petition

 under both mechanisms.

             A. CARES Act

          First, Section 12003 of the CARES Act presently and temporarily provides for

 expanded prisoner home confinement under the framework set out in 18 U.S.C. § 3624(c).

 CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act places decision

 making authority solely within the discretion of the Attorney General and the Director of

 the Bureau of Prisons. See id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not

 have power to grant relief under Section 12003 of the CARES Act.

                                              2

Case 3:14-cr-00103-PLR-HBG Document 64 Filed 05/27/20 Page 2 of 5 PageID #: 524
           Although a sentencing court may recommend a particular type of prison facility

 during sentencing, any order, recommendation or request by a sentencing court that a

 convicted person serve a term of imprisonment in a community corrections facility has no

 binding effect on the authority of the Bureau of Prisons to determine or change the place

 of imprisonment. See 18 U.S.C. § 3621(b).

           Here, Ms. Justice references various family and medical reasons that may or may

 not warrant home confinement, but, even in the midst of the COVID-19 pandemic, the

 Bureau of Prisons retains the authority to make that determination. The Attorney General

 has directed the Director of the Bureau of Prisons to prioritize the use of existing statutory

 authority to place prisoners in home confinement. See Attorney General’s March 26, 2020

 Directive. The Bureau of Prisons is evaluating its entire population to assess each inmate’s

 vulnerability to COVID-19, whether home confinement would increase that inmate’s risk

 of contracting COVID-19, and whether release to home confinement would risk public

 safety.

           Consequently, because the Court does not have the power to order home

 confinement under the CARES Act, the Court cannot grant Ms. Justice’s request on this

 basis. Likewise, because the Bureau of Prisons is in the best position to determine the

 proper placement of inmates taking into account individual considerations based on an

 inmate’s background, medical history, and general considerations about public safety, the

 Court is not prepared to make a recommendation as to Ms. Justice.




                                               3

Case 3:14-cr-00103-PLR-HBG Document 64 Filed 05/27/20 Page 3 of 5 PageID #: 525
              B. 18 U.S.C. § 3582(c)(1)(A)(i)

          Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

 prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

 reasons.” However, 18 U.S.C. § 3582(c), as amended by the First Step Act of 2018,

 provides that defendants may move for what is often called compassionate release only

 “after the defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

 the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

          Here, Ms. Justice has not stated whether she has pursued or exhausted her

 administrative remedies with the Bureau of Prisons. This Court has previously noted that,

 even in the midst of the COVID-19 pandemic, the Court cannot disregard the exhaustion

 requirement of 18 U.S.C. § 3582(c)(1)(A), as set forth by Congress. United States v. Boyd,

 No. 3:14-CR-86, 2020 WL 2106023, at *1 (E.D. Tenn. May 1, 2020); see also United

 States v. Edwards, No. 3:13-CR-00012-1, 2020 WL 1987288, at *2 (M.D. Tenn. Apr. 27,

 2020) (collecting cases of other Sixth Circuit district courts that have come to the same

 conclusion).

          Consequently, the Court cannot weigh the merits of Ms. Justice’s motion under the

 “compassionate release” framework until the exhaustion requirement of 18 U.S.C. §

 3582(c)(1)(A)(i) is satisfied. 1


 1
  The Court need not address whether the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) is a jurisdictional
 barrier or a mandatory claim-processing rule. In either case, Ms. Justice has not met the requirement, which precludes
 an adjudication of the merits of her request at this time.

                                                           4

Case 3:14-cr-00103-PLR-HBG Document 64 Filed 05/27/20 Page 4 of 5 PageID #: 526
    III.   Conclusion

       Because the Court does not have the power to order home confinement under the

 CARES Act and the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A) have not been

 met, Ms. Justice’s motion is DENIED without prejudice.

       IT IS SO ORDERED.


                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                          5

Case 3:14-cr-00103-PLR-HBG Document 64 Filed 05/27/20 Page 5 of 5 PageID #: 527
